Exhibit 10.24

EXECUTION COPY

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”) is made as of August     , 2011, by and
between FURIEX PHARMACEUTICALS, INC., a Delaware corporation, APBI HOLDINGS,
LLC, a North Carolina limited liability company, DEVELOPMENT PARTNERS, LLC, a
Delaware limited liability company, and GENUPRO, INC., a North Carolina
corporation (either individually or collectively as the context may require, the
“Pledgor”), and MIDCAP FUNDING III, LLC, a Delaware limited liability company,
as agent (in such capacity, together with its successors and assigns, “Agent”)
for itself and the other Lenders (as defined herein).

RECITALS

A. The term “Borrowers”, as used herein, shall mean collectively the Pledgor and
such other borrowers that may become “Borrowers” under the Loan and Security
Agreement (as defined herein); the term “Borrower”, as used herein, shall mean
individually each entity that is one of the Borrowers; and the term “Company” as
used herein shall mean, individually and collectively, as the context requires,
each “Company” as set forth on Schedule I attached hereto, as such Company
relates to its respective “Pledgor” as set forth on such schedule.

B. Pursuant to that certain Loan and Security Agreement dated as of even date
herewith among Borrowers, the financial institutions from time to time parties
thereto, as lenders (collectively, the “Lenders”), and Agent (as the same may be
amended, supplemented, modified, increased, renewed or restated from time to
time, the “Loan and Security Agreement”), Agent and Lenders have agreed to make
one or more term loans to Borrowers in an aggregate amount up to FIFTEEN MILLION
AND NO/100 DOLLARS ($15,000,000). Borrowers have executed and delivered one or
more promissory notes evidencing the indebtedness incurred by Borrowers under
the Loan and Security Agreement (as the same may be amended, modified,
increased, renewed or restated from time to time, and together with all renewal
notes issued in respect thereof, collectively the “Notes”). The terms and
provisions of the Loan and Security Agreement and Notes are hereby incorporated
by reference in this Agreement.

C. The terms and provisions of the Loan and Security Agreement and Notes are
hereby incorporated by reference in this Agreement. This Agreement, the Notes,
the Loan and Security Agreement and all of the other documents evidencing,
securing and/or governing or executed in connection with the Notes, as the same
may be amended, modified, increased, renewed or restated from time to time, are
herein referred to collectively as the “Loan Documents”.

D. The term “Obligations”, as used herein, means (1) the principal of, and
interest on, the Notes and all other sums, fees, charges and expenses due or
payable to Agent and the Lenders under this Agreement or the other Loan
Documents, (2) all agreements and covenants with and obligations to Agent and
the Lenders arising under, out of, or as a result of or in connection with the
Loan Documents, (3) all amounts advanced by Agent and the Lenders to preserve,
protect, defend, and enforce their rights under this Agreement and the other
Loan Documents or in the collateral encumbered by the Loan Documents, and all
expenses incurred by Agent in connection therewith, and (4) any and all other
present and future indebtedness, liabilities and obligations of every kind and
nature whatsoever under the Loan Documents of Borrowers to Agent and the
Lenders, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, joint or several, both now and hereafter existing, or
due or to become due, whether as borrower, guarantor, surety, indemnitor,
assignor, pledgor or otherwise. The term “Loans” as used herein means the loan
transaction or transactions giving rise to the Obligations.

E. In connection with Agent and the Lenders entering into the Loan and Security
Agreement and agreeing to make the credit accommodations under the Loan and
Security Agreement and as security



--------------------------------------------------------------------------------

for all of the Obligations, Agent is requiring that Pledgor shall have executed
and delivered this Agreement.

F. Pledgor is a member of, shareholder of, partner in or other equity owner in
Company and, as such, will continue to derive substantial benefit by reason of
Lenders making the Loans.

AGREEMENT

NOW, THEREFORE, to induce Agent and the Lenders to enter into the Loan and
Security Agreement and to make the Loans, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Pledgor and Agent hereby incorporate hereby by this reference the foregoing
Recitals and hereby covenant and agree as follows:

1. Grant of Assignment and Security Interest. Pledgor hereby pledges, assigns
and grants to Agent, for its benefit and the benefit of the Lenders, as security
for the Obligations a security interest in the following property of Pledgor
(collectively, the “Collateral”), whether now existing or hereafter created or
arising:

(a) all of the stock, shares, membership interests, partnership interests and
other equity ownership interests in Company now or hereafter held by Pledgor
(collectively, the “Ownership Interests”) and all of Pledgor’s rights to
participate in the management of Company, all rights, privileges, authority and
powers of Pledgor as owner or holder of its Ownership Interests in Company,
including, but not limited to, all contract rights, general intangibles,
accounts and payment intangibles related thereto, all rights, privileges,
authority and powers relating to the economic interests of Pledgor as owner or
holder or its Ownership Interests in Company, including, without limitation, all
investment property, contract rights, general intangibles, accounts and payment
intangibles related thereto, all options and warrants of Pledgor for the
purchase of any Ownership Interest in Company, all documents and certificates
representing or evidencing the Pledgor’s Ownership Interests in Company, all of
Pledgor’s right, title and interest to receive payments of principal and
interest on any loans and/or other extensions of credit made by Pledgor to
Company, and any other right, title, interest, privilege, authority and power of
Pledgor in or relating to Company, all whether existing or hereafter arising,
and whether arising under any operating agreement, shareholders’ agreement,
partnership agreement or other agreement, or any bylaws, certificate of
formation, articles of organization or other organization or governing documents
of Company (as the same may be amended, modified or restated from time to time)
or otherwise, or at law or in equity and all books and records of Pledgor
pertaining to any of the foregoing and all options, warrants, distributions,
investment property, cash, instruments and other rights and options from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such interests, and Pledgor shall promptly thereafter deliver
to Agent a certificate duly executed by Pledgor describing such percentage
interests, options or warrants and certifying that the same have been duly
pledged hereunder;

(b) all rights to receive cash distributions, profits, losses and capital
distributions (including, but not limited to, distributions in kind and
liquidating dividends and distributions) and any other rights and property
interests related to the Ownership Interests;

(c) all other securities, instruments or property (including cash) paid or
distributed in respect of or in exchange for the Ownership Interests, whether or
not as part of or by way of spin-off, merger, consolidation, dissolution,
reclassification, combination or exchange of stock (or other Ownership
Interests), asset sales, or similar rearrangement or reorganization or
otherwise; and

(d) all proceeds (both cash and non-cash) of the foregoing, whether now or
hereafter arising with respect to the foregoing.

 

2



--------------------------------------------------------------------------------

2. Registration of Pledge in Books of Company; Application of Proceeds. Pledgor
hereby authorizes and directs Company to register Pledgor’s pledge to Agent, for
its benefit and the benefit of the Lenders, of the Collateral on the books of
Company and, following written notice to do so by Agent after the occurrence of
an Event of Default (as hereinafter defined) under this Agreement, to make
direct payment to Agent of any amounts due or to become due to Pledgor with
respect to the Collateral. Any moneys received by Agent shall be applied to the
Obligations in such order and manner of application as Agent may from time to
time determine in its sole discretion.

3. Rights of Pledgor in the Collateral. Until an Event of Default occurs under
this Agreement, Pledgor shall be entitled to exercise all voting rights and to
receive all dividends and other distributions that may be paid on any Collateral
and that are not otherwise prohibited by the Loan Documents. Any cash dividend
or distribution payable in respect of the Collateral that is, in whole or in
part, a return of capital or that is made in violation of this Agreement or the
Loan Documents shall be received by Pledgor in trust for Agent, for its benefit
and the benefit of the Lenders, shall be paid immediately to Agent and shall be
retained by Agent as part of the Collateral. Upon the occurrence and during the
continuation of an Event of Default, Pledgor shall, at the written direction of
Agent, immediately send a written notice to Company instructing Company, and
shall cause Company, to remit all cash and other distributions payable with
respect to the Ownership Interests (until such time as Agent notifies Pledgor
that such Event of Default has ceased to exist) directly to Agent. Nothing
contained in this paragraph shall be deemed to permit the payment of any sum or
the making of any distribution which is prohibited by any of the Loan Documents,
if any.

4. Representations and Warranties of Pledgor. Pledgor hereby warrants to Agent
as follows:

(a) Schedule I and Schedule II are true, correct and complete in all respects;

(b) All of the pledged Ownership Interests of Pledgor (the “Pledged Interests”)
consisting of shares of stock are in certificated form, and are registered in
the name of Pledgor;

(c) The Pledged Interests constitute at least the percentage of all the issued
and outstanding Ownership Interests of Company as set forth on Schedule I;

(d) The Pledged Interests listed on Schedule I are the only Ownership Interests
of Company in which Pledgor has any rights;

(e) All certificates evidencing the Pledged Interests of Pledgor have been
delivered to Agent;

(f) Pledgor has good and marketable title to the Collateral. Pledgor is the sole
owner of all of the Collateral, free and clear of all security interests,
pledges, voting trusts, agreements, liens, claims and encumbrances whatsoever,
other than the security interests, assignments and liens granted under this
Agreement;

(g) Pledgor has not heretofore transferred, pledged, assigned or otherwise
encumbered any of its rights in or to the Collateral;

(h) Other than a requirement of consent of other members contained in the
operating agreements governing the Ownership Interests (which such consent has
been obtained), Pledgor is not prohibited under any agreement with any other
person or entity, or under any judgment or decree, from

 

3



--------------------------------------------------------------------------------

the execution and delivery of this Agreement or the performance or discharge of
the obligations, duties, covenants, agreements, and liabilities contained in
this Agreement;

(i) No action has been brought or threatened that might prohibit or interfere
with the execution and delivery of this Agreement or the performance or
discharge of the obligations, duties, covenants, agreements, and liabilities
contained in this Agreement;

(j) Pledgor has full power and authority to execute and deliver this Agreement,
and the execution and delivery of this Agreement do not conflict with any
agreement to which Pledgor is a party or any law, order, ordinance, rule, or
regulation to which Pledgor is subject or by which it is bound and do not
constitute a default under any agreement or instrument binding upon Pledgor; and

(k) This Agreement has been properly executed and delivered and constitutes the
valid and legally binding obligation of Pledgor and is fully enforceable against
Pledgor in accordance with its terms.

5. Covenants of Pledgor. Pledgor hereby covenants and agrees as follows:

(a) To do or cause to be done all things necessary to preserve and to keep in
full force and effect its interests in the Collateral, and to defend, at its
sole expense, the title to the Collateral and any part of the Collateral;

(b) To cooperate fully with Agent’s efforts to preserve the Collateral and to
take such actions to preserve the Collateral as Agent may in good faith direct;

(c) To cause Company to maintain proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to the Collateral and which reflect the lien of Agent on the
Collateral;

(d) To deliver immediately to Agent any certificates that may be issued
following the date of this Agreement representing the Ownership Interests or
other Collateral, and to execute and deliver to Agent one or more transfer
powers, substantially in the form of Schedule III attached hereto or otherwise
in form and content satisfactory to Agent, pursuant to which Pledgor assigns, in
blank, all Ownership Interests and other Collateral (the “Transfer Powers”),
which such Transfer Powers shall be held by Agent as part of the Collateral;

(e) To execute and deliver to Agent such financing statements as Agent may
request with respect to the Ownership Interests, and to take such other steps as
Agent may from time to time reasonably request to perfect Agent’s security
interest in the Ownership Interests under applicable law;

(f) Not to sell, discount, allow credits or allowances, assign, extend the time
for payment on, convey, lease, assign, transfer or otherwise dispose of the
Collateral or any part of the Collateral;

(g) After an Event of Default under the Loan Documents (including but not
limited to this Agreement), not to receive any dividend or distribution or other
benefit with respect to Company, and not to vote, consent, waive or ratify any
action taken, that would violate or be inconsistent with any of the terms and
provisions of this Agreement, or any of the Loan Documents or that would
materially impair the position or interest of Agent in the Collateral or dilute
the Ownership Interests pledged to Agent under this Agreement;

 

4



--------------------------------------------------------------------------------

(h) Not to sell or otherwise dispose of, or create, incur, assume or suffer to
exist any lien upon any of the Collateral, other than liens in favor of Agent,
for its benefit and the benefit of the Lenders;

(i) That Pledgor will, upon obtaining ownership of any other Ownership Interests
otherwise required to be pledged to Agent, for its benefit and the benefit of
the Lenders, pursuant to any of the Loan Documents, which Ownership Interests
are not already Pledged Interests, within ten (10) days deliver to Agent a
Pledge Amendment, duly executed by Pledgor, in substantially the form of
Schedule IV hereto (a “Pledge Amendment”) in respect of any such additional
Ownership Interests pursuant to which Pledgor shall pledge to Agent, for its
benefit and the benefit of the Lenders, all of such additional Ownership
Interests. Prior to the delivery thereof to Agent, all such additional Ownership
Interests shall be held by Pledgor separate and apart from its other property
and in express trust for Agent, for its benefit and the benefit of the Lenders;
and

(j) That Pledgor consents to the admission of Agent (and its assigns or
designee) as a member, partner or stockholder of Company upon Agent’s
acquisition of any of the Ownership Interests following an Event of Default.

(k) Pledgor shall not take any action to cause any membership interest of the
Collateral to be or become a “security” within the meaning of, or to be governed
by, Article 8 (Investment Securities) of the Code as in effect under the laws of
any state having jurisdiction, and shall not cause any Subsidiary to “opt in” or
to take any other action seeking to establish any membership interest of the
Collateral as a “security” or to become certificated; provided that, for the
avoidance of doubt, this clause (k) shall not apply to any membership interest
of the Collateral that, as of the date hereof, is a “security” within the
meaning of Article 8 (Investment Securities) of the Code as in effect under the
laws of any state having jurisdiction so long as such membership interest is
certificated and delivered to the Administrative Agent in accordance with
Section 1(a) hereof.

6. Rights of Agent. Agent may from time to time and at its option (a) require
Pledgor to, and Pledgor shall, periodically deliver to Agent records and
schedules, which show the status of the Collateral and such other matters which
affect the Collateral; (b) verify the Collateral and inspect the books and
records of Company and make copies of or extracts from the books and records;
and (c) notify any prospective buyers or transferees of the Collateral of
Agent’s interest in the Collateral. Pledgor agrees that Agent may at any time
take such steps as Agent deems reasonably necessary to protect Agent’s interest
in and to preserve the Collateral. Pledgor hereby consents and agrees that Agent
may at any time or from time to time pursuant to the Loan and Security Agreement
(a) extend or change the time of payment and/or the manner, place or terms of
payment of any and all Obligations, (b) supplement, amend, restate, supercede,
or replace the Loan and Security Agreement or any other Loan Documents,
(c) renew, extend, modify, increase or decrease loans and extensions of credit
under the Loan and Security Agreement, (d) modify the terms and conditions under
which loans and extensions of credit may be made under the Loan and Security
Agreement, (e) settle, compromise or grant releases for any Obligations and/or
any person or persons liable for payment of any Obligations, (f) exchange,
release, surrender, sell, subordinate or compromise any collateral of any party
now or hereafter securing any of the Obligations and (g) apply any and all
payments received from any source by Agent at any time against the Obligations
in any order as Agent may determine pursuant to the terms of the Loan and
Security Agreement; all of the foregoing in such manner and upon such terms as
Agent may determine and without notice to or further consent from Pledgor and
without impairing or modifying the terms and conditions of this Agreement which
shall remain in full force and effect.

This Agreement shall remain in full force and effect and shall not be limited,
impaired or otherwise affected in any way by reason of (i) any delay in making
demand on Pledgor for or delay in

 

5



--------------------------------------------------------------------------------

enforcing or failure to enforce, performance or payment of any Obligations,
(ii) any failure, neglect or omission on Agent’s part to perfect any lien upon,
protect, exercise rights against, or realize on, any property of Pledgor or any
other party securing the Obligations, (iii) any failure to obtain, retain or
preserve, or the lack of prior enforcement of, any rights against any person or
persons or in any property, (iv) the invalidity or unenforceability of any
Obligations or rights in any Collateral under the Loan and Security Agreement,
(v) the existence or nonexistence of any defenses which may be available to
Pledgor with respect to the Obligations, or (vi) the commencement of any
bankruptcy, reorganization; liquidation, dissolution or receivership proceeding
or case filed by or against Pledgor or any Borrower.

7. Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default (an “Event of Default”) under this
Agreement:

(a) the failure of Pledgor to perform, observe, or comply with any of the
provisions of this Agreement, where such failure shall remain uncured for a
period of ten (10) days after the date of written notice from Agent to Pledgor;

(b) any representation, warranty or information made or given in this Agreement
or in any report, statement, schedule, certificate, opinion (including any
opinion of counsel for Pledgor), financial statement or other document furnished
by Pledgor in connection with this Agreement shall prove to have been false or
misleading when made or given in any material respect;

(c) the occurrence of an Event of Default (as defined in any of the Loan
Documents) or the continuance of any default under the Loan Documents beyond any
applicable grace or cure period provided for therein;

(d) the filing of any petition for relief under the United States Bankruptcy
Code or any similar federal or state statute by or against Pledgor; or

(e) an application for the appointment of a receiver for, the making of a
general assignment for the benefit of creditors by, or the insolvency of
Pledgor.

8. Rights of Agent Following Event of Default. Upon the occurrence of an Event
of Default under this Agreement (and in addition to all of its other rights,
powers and remedies under this Agreement), Agent may, at its option, without
notice to Pledgor or any other party, do any one or more of the following:

(a) Declare any unpaid balance of the Obligations to be immediately due and
payable (the occurrence or nonoccurrence of an Event of Default shall in no
manner impair the ability of Agent to demand payment of any portion of the
Obligations that is payable upon demand);

(b) Proceed to perform or discharge any and all of Pledgor’s obligations,
duties, responsibilities, or liabilities and exercise any and all of its rights
in connection with the Collateral for such period of time as Agent may deem
appropriate, with or without the bringing of any legal action in or the
appointment of any receiver by any court;

(c) Do all other acts which Agent may deem necessary or proper to protect
Agent’s security interest in the Collateral and carry out the terms of this
Agreement;

(d) Exercise all voting and management rights of Pledgor as to Company or
otherwise pertaining to the Collateral, and Pledgor, forthwith upon the request
of Agent, shall use its best

 

6



--------------------------------------------------------------------------------

efforts to secure, and cooperate with the efforts of Agent to secure (if not
already secured by Agent), all the benefits of such voting and management
rights.

(e) Sell the Collateral in any manner permitted by the Code; and upon any such
sale of the Collateral, Agent may (i) bid for and purchase the Collateral and
apply the expenses of such sale (including, without limitation, reasonable
attorneys’ fees) as a credit against the purchase price, or (ii) apply the
proceeds of any sale or sales to other persons or entities, in whatever order
Agent in its sole discretion may decide, to the expenses of such sale
(including, without limitation, reasonable attorneys’ fees), to the Obligations,
and the remainder, if any, shall be paid to Pledgor or to such other person or
entity legally entitled to payment of such remainder; and

(f) Proceed by suit or suits in law or in equity or by any other appropriate
proceeding or remedy to enforce the performance of any term, covenant,
condition, or agreement contained in this Agreement, and institution of such a
suit or suits shall not abrogate the rights of Agent to pursue any other
remedies granted in this Agreement or to pursue any other remedy available to
Agent either at law or in equity.

Agent shall have all of the rights and remedies of a secured party under the
Code and other applicable laws. All costs and expenses, including reasonable
attorneys’ fees and expenses, incurred or paid by Agent in exercising or
protecting any interest, right, power or remedy conferred by this Agreement,
shall bear interest at a per annum rate of interest equal to the then highest
rate of interest charged on any of the Obligations from the date of payment
until repaid in full and shall, along with the interest thereon, constitute and
become a part of the Obligations secured by this Agreement.

Pledgor hereby constitutes and appoints Agent or any of its agents as the
attorney-in-fact of Pledgor after the occurrence of an Event of Default under
the Loan Documents (including but not limited to this Agreement) to take such
actions and execute such documents as Agent may deem appropriate in the exercise
of the rights and powers granted to Agent in this Agreement, including, but not
limited to, filling-in blanks in the Transfer Power to cause a transfer of the
Ownership Interests and other Collateral pursuant to a sale of the Collateral.
The power of attorney granted hereby shall be irrevocable and coupled with an
interest and shall terminate only upon the payment in full of the Obligations.
Pledgor shall indemnify and hold Agent harmless for all losses, costs, damages,
fees, and expenses suffered or incurred in connection with the exercise of this
power of attorney except for losses, costs, damages, fees, and expenses directly
caused by Agent’s gross negligence or willful misconduct, and shall release
Agent from any and all liability arising in connection with the exercise of this
power of attorney.

9. Performance by Agent. If Pledgor shall fail to perform, observe or comply
with any of the conditions, terms, or covenants contained in this Agreement or
any of the other Loan Documents, Agent, without notice to or demand upon Pledgor
and without waiving or releasing any of the Obligations or any Event of Default,
may (but shall be under no obligation to) at any time thereafter perform such
conditions, terms or covenants for the account and at the expense of Pledgor,
and may enter upon the premises of Pledgor for that purpose and take all such
action on the premises as Agent may consider necessary or appropriate for such
purpose. All sums paid or advanced by Agent in connection with the foregoing and
all costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses) incurred in connection with the foregoing, together with
interest thereon at a per annum rate of interest equal to the then highest rate
of interest charged on the principal of any of the Obligations, from the date of
payment until repaid in full, shall be paid by Pledgor to Agent on demand and
shall constitute and become a part of the Obligations secured by this Agreement.

10. Indemnification. Agent shall not in any way be responsible for the
performance or discharge of, and Agent does not hereby undertake to perform or
discharge, any obligation, duty,

 

7



--------------------------------------------------------------------------------

responsibility, or liability of Pledgor in connection with the Collateral or
otherwise. Pledgor hereby agrees to indemnify Agent and hold Agent harmless from
and against all losses, liabilities, damages, claims, or demands suffered or
incurred by reason of this Agreement or by reason of any alleged
responsibilities or undertakings on the part of Agent to perform or discharge
any obligations, duties, responsibilities, or liabilities of Pledgor in
connection with the Collateral or otherwise; provided, however, that the
foregoing indemnity and agreement to hold harmless shall not apply to losses,
liabilities, damages, claims, or demands suffered or incurred by reason of
Agent’s own gross negligence or willful misconduct. Agent shall have no duty to
collect any amounts due or to become due in connection with the Collateral or
enforce or preserve Pledgor’s rights under this Agreement.

11. Termination. Upon payment in full of the Obligations, and termination of any
further obligation of Agent and the Lenders to extend any credit to Borrower
under the Loan Documents, this Agreement shall terminate and Agent shall
promptly execute appropriate documents to evidence such termination.

12. Release. Without prejudice to any of Agent’s rights under this Agreement,
Agent may take or release other security for the payment or performance of the
Obligations, may release any party primarily or secondarily liable for the
Obligations, and may apply any other security held by Agent to the satisfaction
of the Obligations.

13. Pledgor’s Liability Absolute. The liability of Pledgor under this Agreement
shall be direct and immediate and not conditional or contingent upon the pursuit
of any remedies against Pledgor or any other person, nor against other
securities or liens available to Agent or Agent’s respective successors,
assigns, or agents. Pledgor waives any right to require that resort be had to
any security or to any balance of any deposit account or credit on the books of
Agent in favor of any other person.

14. Preservation of Collateral. Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral and in
preserving rights under this Agreement if Agent takes action for those purposes
as Pledgor may reasonably request in writing, provided, however, that failure to
comply with any such request shall not, in and of itself, be deemed a failure to
exercise reasonable care, and no failure by Agent to preserve or protect any
rights with respect to the Collateral or to do any act with respect to the
preservation of the Collateral not so requested by Pledgor shall be deemed a
failure to exercise reasonable care in the custody or preservation of the
Collateral.

15. Private Sale. Pledgor recognizes that Agent may be unable to effect a public
sale of the Collateral by reason of certain provisions contained in the federal
Securities Act of 1933, as amended, and applicable state securities laws and,
under the circumstances then existing, may reasonably resort to a private sale
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire the Collateral for their own account for investment and not
with a view to the distribution or resale of the Collateral. Pledgor agrees that
a private sale so made may be at a price and on other terms less favorable to
the seller than if the Collateral were sold at public sale and that Agent has no
obligation to delay sale of the Collateral for the period of time necessary to
permit Pledgor, even if Pledgor would agree to register or qualify the
Collateral for public sale under the Securities Act of 1933, as amended, and
applicable state securities laws. Pledgor agrees that a private sale made under
the foregoing circumstances and otherwise in a commercially reasonable manner
shall be deemed to have been made in a commercially reasonable manner under the
Code.

16. General.

(a) Final Agreement and Amendments. This Agreement, together with the other Loan
Documents, constitutes the final and entire agreement and understanding of the
parties and any

 

8



--------------------------------------------------------------------------------

term, condition, covenant or agreement not contained herein or therein is not a
part of the agreement and understanding of the parties. Neither this Agreement,
nor any term, condition, covenant or agreement hereof may be changed, waived,
discharged or terminated except by an instrument in writing signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought.

(b) Waiver. No party hereto shall be deemed to have waived the exercise of any
right which it holds hereunder unless such waiver is made expressly and in
writing (and, without limiting the generality of the foregoing, no delay or
omission by any party hereto in exercising any such right shall be deemed a
waiver of its future exercise). No such waiver made in any instance involving
the exercise of any such right shall be deemed a waiver as to any other such
instance, or any other such right. No single or partial exercise of any power or
right shall preclude other or further exercise of the power or right or the
exercise of any other power or right. No course of dealing between the parties
hereto shall be construed as an amendment to this Agreement or a waiver of any
provision of this Agreement. No notice to or demand on Pledgor in any case shall
thereby entitle Pledgor to any other or further notice or demand in the same,
similar or other circumstances.

(c) Headings. The headings of the Sections, subsections, paragraphs and
subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.

(d) Construction. As used herein, all references made (i) in the neuter,
masculine or feminine gender shall be deemed to have been made in all such
genders, (ii) in the singular or plural number shall be deemed to have been
made, respectively, in the plural or singular number as well, and (iii) to any
Section, subsection, paragraph or subparagraph shall, unless therein expressly
indicated to the contrary, be deemed to have been made to such Section,
subsection, paragraph or subparagraph of this Agreement. The Recitals are
incorporated herein as a substantive part of this Agreement and the parties
hereto acknowledge that such Recitals are true and correct.

(e) Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns hereunder. In the event of any
assignment or transfer by Agent of any of the Pledgor’s obligations under the
Loan Documents or the collateral therefor, Agent thereafter shall be fully
discharged from any responsibility with respect to such collateral so assigned
or transferred, but Agent shall retain all rights and powers given by this
Agreement with respect to any of the Pledgor’s obligations under the Loan
Documents or collateral not so assigned or transferred. Pledgor shall have no
right to assign or delegate its rights or obligations hereunder.

(f) Severability. If any term, provision, covenant or condition of this
Agreement or the application of such term, provision, covenant or condition to
any party or circumstance shall be found by a court of competent jurisdiction to
be, to any extent, invalid or unenforceable, the remainder of this Agreement and
the application of such term, provision, covenant, or condition to parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, provision, covenant or condition
shall be valid and enforced to the fullest extent permitted by law.

(g) Notices. All notices required or permitted hereunder shall be given and
shall become effective as provided in Section 10 of the Loan and Security
Agreement. All notices to Pledgor shall be addressed in accordance with the
information provided on the signature page hereto.

(h) Remedies Cumulative. Each right, power and remedy of Agent as provided for
in this Agreement, or in any of the other Loan Documents or now or hereafter
existing by law, shall be cumulative and concurrent and shall be in addition to
every other right, power or remedy provided for in

 

9



--------------------------------------------------------------------------------

this Agreement, or in any of the other Loan Documents now or hereafter existing
by law, and the exercise or beginning of the exercise by Agent of any one or
more of such rights, powers or remedies shall not preclude the later exercise by
Agent of any other rights, powers or remedies.

(i) Time of the Essence; Survival; Joint and Several Liability. Time is of the
essence of this Agreement and each and every term, covenant and condition
contained herein. All covenants, agreements, representations and warranties made
in this Agreement or in any of the other Loan Documents shall continue in full
force and effect so long as any of the obligations of any party under the Loan
Documents (other than Agent) remain outstanding. Each person or entity
constituting Pledgor shall be jointly and severally liable for all of the
obligations of Pledgor under this Agreement.

(j) Further Assurances. Pledgor hereby agrees that at any time and from time to
time, at the expense of Pledgor, Pledgor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or that Agent may reasonably request, in order to perfect and protect
any security interest granted or purported to be granted hereby, or to enable
Agent or any of its agents to exercise and enforce its rights and remedies under
this Agreement with respect to any portion of such collateral.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered to be an original, but all of which shall
constitute one in the same instrument. As used in this Agreement, the term “this
Agreement” shall include all attachments, exhibits, schedules, riders and
addenda.

(l) Costs. Pledgor shall be responsible for the payment of any and all
reasonable fees, costs and expenses which Agent may incur by reason of this
Agreement, including, but not limited to, the following: (i) any taxes of any
kind related to any property or interests assigned or pledged hereunder;
(ii) expenses incurred in filing public notices relating to any property or
interests assigned or pledged hereunder; and (iii) any and all costs, expenses
and fees (including, without limitation, reasonable attorneys’ fees and expenses
and court costs and fees), whether or not litigation is commenced, incurred by
Agent in protecting, insuring, maintaining, preserving, attaching, perfecting,
enforcing, collecting or foreclosing upon any lien, security interest, right or
privilege granted to Agent or any obligation of Pledgor under this Agreement,
whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions or proceedings arising out of or related to this
Agreement or any property or interests assigned or pledged hereunder.

(m) No Defenses. Pledgor’s obligations under this Agreement shall not be subject
to any set-off, counterclaim or defense to payment that Pledgor now has or may
have in the future.

(n) Cooperation in Discovery and Litigation. In any litigation, trial,
arbitration or other dispute resolution proceeding relating to this Agreement,
all directors, officers, employees and agents of Pledgor or of its affiliates
shall be deemed to be employees or managing agents of Pledgor for purposes of
all applicable law or court rules regarding the production of witnesses by
notice for testimony (whether in a deposition, at trial or otherwise). Pledgor
agrees that Agent’s counsel in any such dispute resolution proceeding may
examine any of these individuals as if under cross-examination and that any
discovery deposition of any of them may be used in that proceeding as if it were
an evidence deposition. Pledgor in any event will use all commercially
reasonable efforts to produce in any such dispute resolution proceeding, at the
time and in the manner requested by Agent, all persons and entities, documents
(whether in tangible, electronic or other form) or other things under its
control and relating to the dispute in any jurisdiction that recognizes that (or
any similar) distinction.

 

10



--------------------------------------------------------------------------------

(o) CHOICE OF LAW; CONSENT TO JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR
PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”), PLEDGOR HEREBY
(A) SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
MARYLAND AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS AND (B) WAIVES ANY OBJECTION WHICH
IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY
SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING
IN THIS AGREEMENT SHALL PRECLUDE AGENT FROM BRINGING A PROCEEDING IN ANY OTHER
JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.
PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND FURTHER AGREES
AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OR PROCESS IN ANY PROCEEDING IN ANY MARYLAND
STATE OR UNITED STATES COURT SITTING IN THE STATE OF MARYLAND MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO PLEDGOR AT
THE ADDRESS INDICATED HEREIN, AND SERVICE SO MADE SHALL BE COMPLETE UPON
RECEIPT; EXCEPT THAT IF PLEDGOR SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL
BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

17. WAIVER OF JURY TRIAL. PLEDGOR HEREBY (A) COVENANTS AND AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (B) WAIVES ANY RIGHT
TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN, KNOWINGLY AND
VOLUNTARILY, BY PLEDGOR, AND THIS WAIVER IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL WOULD
OTHERWISE ACCRUE. AGENT IS HEREBY AUTHORIZED AND REQUESTED TO SUBMIT THIS
AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE
PARTIES HERETO, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF PLEDGOR’S WAIVER OF THE
RIGHT TO JURY TRIAL. FURTHER, PLEDGOR HEREBY CERTIFIES THAT NO REPRESENTATIVE OR
AGENT OF AGENT (INCLUDING THEIR RESPECTIVE COUNSEL) HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, TO PLEDGOR THAT AGENT WILL NOT SEEK TO ENFORCE THIS WAIVER OF
RIGHT TO JURY TRIAL PROVISION.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
agreement constitute an agreement executed under seal, each of the parties have
caused this Pledge Agreement to be executed under seal the day and year first
above mentioned.

 

PLEDGOR:     FURIEX PHARMACEUTICALS, INC.     By:  

/s/ Marshall H. Woodworth

  (SEAL)     Name:   Marshall H. Woodworth     Title:   Chief Financial Officer
    APBI HOLDINGS, LLC     By:  

/s/ Marshall H. Woodworth

  (SEAL)     Name:   Marshall H. Woodworth     Title:   Chief Financial Officer
    DEVELOPMENT PARTNERS, LLC     By:  

/s/ Marshall H. Woodworth

  (SEAL)     Name:   Marshall H. Woodworth     Title:   Chief Financial Officer
    GENUPRO, INC.     By:  

/s/ Marshall H. Woodworth

  (SEAL)     Name:   Marshall H. Woodworth     Title:   Chief Financial Officer
    Pledgor Contact Information:     Furiex Pharmaceuticals, Inc.     3900
Paramount Parkway, Suite 150     Morrisville, North Carolina 26560     Attn:
President and Chief Financial Officer

 

FURIEX PHARMACEUTICALS, INC.

PLEDGE AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

AGENT:     MIDCAP FUNDING III, LLC, a Delaware limited liability company     By:
 

/s/ Josh Groman

  (SEAL)     Name:   Josh Groman     Its:   Managing Director

 

FURIEX PHARMACEUTICALS, INC.

PLEDGE AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

SCHEDULE I

PLEDGED INTERESTS

 

Name of Pledgor:

  Furiex
Pharmaceuticals,
Inc.   Furiex
Pharmaceuticals,
Inc.   Furiex
Pharmaceuticals,
Inc.   APBI
Holdings,
LLC   Development
Partners,
LLC   GenuPro,
Inc.

Company Name:

  APBI Holdings,
LLC   Development
Partners, LLC   GenuPro, Inc.   N/A   N/A   N/A

Type of Type of Entity of Company:

  Limited Liability
Company   Limited Liability
Company   Corporation   N/A   N/A   N/A

Jurisdiction of Organization of Company:

  North Carolina   Delaware   North Carolina   N/A   N/A   N/A

Organizational ID No. of Company:

  0703248   3728473   0459382   N/A   N/A   N/A

Tax ID No. of Company:

  N/A   20-0417496   56-2085866   N/A   N/A   N/A

Class of Interests in Company:

  N/A   N/A   Common Stock   N/A   N/A   N/A

Equity Interest Certificate No.:

  N/A   N/A   3   N/A   N/A   N/A

Number of Units:

  N/A   100   500,000   N/A   N/A   N/A

Percentage of Outstanding Equity Interest:

  100%   100%   100%   N/A   N/A   N/A



--------------------------------------------------------------------------------

SCHEDULE II

PLEDGOR INFORMATION

Name of Pledgor: Furiex Pharmaceuticals, Inc.

Type of Entity of Pledgor: Corporation

Jurisdiction of Organization of Pledgor: Delaware

Organizational ID No. of Pledgor: 4744208

Tax ID No. of Pledgor: 27-1197863

Name of Pledgor: APBI Holdings, LLC

Type of Entity of Pledgor: Limited Liability Company

Jurisdiction of Organization of Pledgor: North Carolina

Organizational ID No. of Pledgor: 0703248

Tax ID No. of Pledgor: N/A

Name of Pledgor: Development Partners, LLC

Type of Entity of Pledgor: Limited Liability Company

Jurisdiction of Organization of Pledgor: Delaware

Organizational ID No. of Pledgor: 3728473

Tax ID No. of Pledgor: 20-0417496

Name of Pledgor: GenuPro, Inc.

Type of Entity of Pledgor: Corporation

Jurisdiction of Organization of Pledgor: North Carolina

Organizational ID No. of Pledgor: 0459382

Tax ID No. of Pledgor: 56-2085866



--------------------------------------------------------------------------------

SCHEDULE III

STOCK POWER

FOR VALUE RECEIVED, the undersigned,                                         , a
                                                  (“Pledgor”), does hereby sell,
assign and transfer to                                                  * all of
its Equity Interests (as hereinafter defined) represented by Certificate No(s).
        * in                                              , a
                                         corporation/limited liability company
(“Issuer”), standing in the name of Pledgor on the books of said Issuer. Pledgor
does hereby irrevocably constitute and appoint
                                             *, as attorney, to transfer the
Equity Interest in said Issuer with full power of substitution in the premises.
The term “Equity Interest” means any security, share, unit, partnership
interest, membership interest, ownership interest, equity interest, option,
warrant, participation, “equity security” (as such term is defined in Rule
3(a)11 1 of the General Rules and Regulations of the Securities Exchange Act of
1934, as amended, or any similar statute then in effect, promulgated by the
Securities and Exchange Commission and any successor thereto) or analogous
interest (regardless of how designated) of or in a corporation, partnership,
limited partnership, limited liability company, limited liability partnership,
business trust or other entity, of whatever nature, type, series or class,
whether voting or nonvoting, certificated or uncertificated, common or
preferred, and all rights and privileges incident thereto.

 

Dated:  

 

  *   PLEDGOR:      

 

      By:  

 

  (SEAL)       Name:  

 

      Its:  

 

 

* To Remain Blank - Not Completed at Closing



--------------------------------------------------------------------------------

SCHEDULE IV

PLEDGE AMENDMENT

This Pledge Amendment, dated                     , 20         is delivered
pursuant to Section 5(i) of the Pledge Agreement referred to below. All defined
terms herein shall have the meanings ascribed thereto or incorporated by
reference in the Pledge Agreement. The undersigned hereby certifies that the
representations and warranties in Section 4 of the Pledge Agreement are and
continue to be true and correct, both as to the Collateral pledged prior to this
Pledge Amendment and as to the Collateral pledged pursuant to this Pledge
Amendment. The undersigned further agrees that this Pledge Amendment may be
attached to that certain Pledge Agreement, dated August [        ], 2011,
between undersigned, as Pledgor, and MidCap Financial, LLC, as Agent (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”), and that the Ownership Interests listed on this Pledge
Amendment shall be and become a part of the Pledged Interests and Collateral
referred to in said Pledge Agreement and shall secure all Obligations referred
to and in accordance with said Pledge Agreement. Schedule I of the Pledge
Agreement shall be deemed amended to include the Ownership Interests listed on
this Pledge Amendment. The undersigned acknowledge that any Ownership Interests
issued by Company owned by Pledgor not included in the Collateral at the
discretion of Agent may not otherwise be pledged by Pledgor to any other Person
or otherwise used as security for any obligations other than the Obligations.

 

PLEDGOR:

 

By:  

 

  (SEAL) Name:  

 

Its:  

 



--------------------------------------------------------------------------------

SCHEDULE IV- continued

 

Name and
Address of Pledgor    Company    Class of
Equity Interest    Certificate
Number(s)    Number of
Shares                                                            

 

Initial
Principal Amount    Issue Date    Maturity Date    Interest Rate               
                             



--------------------------------------------------------------------------------

NOTICE OF PLEDGE

 

TO:                                          (“Company”)

Notice is hereby given that, pursuant to that certain Pledge Agreement of even
date with this Notice (the “Agreement”), from undersigned (collectively in the
singular, “Pledgor”), to MidCap Financial, LLC, as agent (in such capacity,
together with its successors and assigns, “Agent”) in connection with financing
arrangements in effect for Company, Agent and certain financial institutions,
Pledgor has pledged and assigned to Agent and granted to Agent, for its benefit
and the benefit of the Lenders, a continuing first priority security interest
in, all of its right, title and interest, whether now existing or hereafter
arising our acquired, in, to, and under the following (the “Collateral”):

(a) all of the stock, shares, membership interests, partnership interests and
other equity ownership interests in Company now or hereafter held by Pledgor
(collectively, the “Ownership Interests”) and all of Pledgor’s rights to
participate in the management of Company, all rights, privileges, authority and
powers of Pledgor as owner or holder of its Ownership Interests in Company,
including, but not limited to, all investment property, contract rights related
thereto, all rights, privileges, authority and powers relating to the economic
interests of Pledgor as owner or holder or its Ownership Interests in Company,
including, without limitation, all contract rights related thereto, all options
and warrants of Pledgor for the purchase of any Ownership Interest in Company,
all documents and certificates representing or evidencing Pledgor’s Ownership
Interests in Company, all of Pledgor’s right, title and interest to receive
payments of principal and interest on any loans and/or other extensions of
credit made by Pledgor to Company, and any other right, title, interest,
privilege, authority and power of Pledgor in or relating to Company, all whether
existing or hereafter arising, and whether arising under any operating
agreement, shareholder’s agreement, partnership agreement or any other
agreement, or any bylaws of Company (as the same may be amended, modified or
restated from time to time), or the certificate of formation or existence of
Company (as the same may be amended, modified or restated from time to time) or
otherwise, or at law or in equity and all books and records of Pledgor
pertaining to any of the foregoing and all options, warrants, distributions,
investment property, cash, instruments and other rights and options from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such interests, and Pledgor shall promptly thereafter deliver
to Agent a certificate duly executed by Pledgor describing such percentage
interests, options or warrants and certifying that the same have been duly
pledged hereunder;

(b) all rights to receive cash distributions, profits, losses and capital
distributions (including, but not limited to, distributions in kind and
liquidating dividends) and any other rights and property interests related to
the Ownership Interests;

(c) all other securities, instruments or property (including cash) paid or
distributed in respect of or in exchange for the Ownership Interests, whether or
not as part of or by way of spin-off, merger, consolidation, dissolution,
reclassification, combination or exchange of stock (or other Ownership
Interests), asset sales, or similar rearrangement or reorganization or
otherwise; and

(d) all proceeds (both cash and non-cash) of the foregoing, whether now or
hereafter arising under the foregoing.

Pursuant to the Agreement, Company is hereby authorized and directed, and
Company hereby agrees, to:

(i) register on its books Pledgor’s pledge to Agent of the Collateral; and



--------------------------------------------------------------------------------

(ii) upon the occurrence of an Event of Default under the Agreement (or prior
thereto, as may be required under the Agreement) make direct payment to Agent of
any amounts due or to become due to Pledgor that are attributable, directly or
indirectly, to Pledgor’s ownership of the Collateral.

Pledgor hereby directs Company to, and Company hereby agrees to, comply with
instructions originated by Agent with respect to the Collateral without further
consent of the Pledgor. It is the intention of the foregoing to grant “control”
to Agent within the meaning of Articles 8 and 9 of the Code, to the extent the
same may be applicable to the Collateral.

Company acknowledges and agrees that upon the delivery of any certificates
representing the Collateral endorsed to Agent or in blank, Agent’s security
interest in the Collateral shall be perfected by “control” (as such term is used
in Articles 8 and 9 of the Code).

Pledgor hereby requests Company to indicate its acceptance of this Notice and
consent to and confirmation of its terms and provisions by signing a copy of
this Notice where indicated below and returning it to Agent.

 

PLEDGOR:

 

By:  

 

  (SEAL) Name:  

 

Its:  

 

ACKNOWLEDGED BY COMPANY as of this     day of                     , 20        :

 

COMPANY: [NAME OF COMPANY] By:  

 

  (SEAL) Name:  

 

Title:  

 